Citation Nr: 0323597	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  98-07 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the thoracic spine.

4.  Entitlement to an evaluation in excess of 10 percent for 
a cervical spine disorder.

5.  Entitlement to an increased (compensable) evaluation for 
a left shoulder disorder.




(The issues of whether new and material evidence was received 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss, entitlement to service connection for 
otitis media on a direct basis, and entitlement to an 
increased evaluation for bilateral plantar fasciitis were the 
subject of an earlier decision on December 20, 2002.)

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to June 
1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in June 1998, May 2000, and December 
2001 by the Lincoln, Nebraska, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

In the instant case, for the purpose of assisting the 
appellant, the Board requested that he undergo an orthopedic 
examination and that the examining physician provide an 
opinion on certain medical issues.  The examination was 
conducted in March 2003, and the examiner provided an 
addendum to the examination report in May 2003.  However, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit held that the provisions of 
38 C.F.R. § 19.9(a)(2), which authorized the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction and without 
having to obtain the appellant's waiver were invalid because 
they were contrary to the requirement of 38 U.S.C. § 7104(a) 
that "[a]ll questions in a matter which...is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."  The Board must, therefore, remand 
this case so that the agency of original jurisdiction may 
consider the additional evidence obtained by the Board and 
re-adjudicate the appellant's claims.

Under the circumstances, this case is REMANDED for the 
following:

The agency of original jurisdiction should review the 
report of the VA orthopedic examination in March 2003 
and the addendum to the examination report in May 2003 
and determine whether the veteran's claims on appeal 
may now be granted.  If the decision remains adverse to 
the veteran, he and his representative should be 
provided with an appropriate Supplemental Statement of 
the Case (SSOC) and an opportunity to respond thereto.  
The SSOC should notify the veteran of any information, 
and any medical or lay evidence not previously provided 
to VA which is necessary to substantiate the claims on 
appeal and whether VA or the claimant is expected to 
obtain any such evidence.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of 
this REMAND is to comply with the VCAA.  By this 
REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
agency of original jurisdiction.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


